                   UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA

TARA WEGER,                                 )
                                            )
      Plaintiff,                            )
                                            )
v.                                          )   Case No. CIV-19-1193-G
                                            )
LEXINGTON MEDICAL, INC.,                    )
                                            )
      Defendant.                            )

                                       ORDER

      Now before the Court is the Motion to Dismiss (Doc. No. 4) filed by Defendant

Lexington Medical, Inc. The Motion seeks dismissal of the claims asserted in Plaintiff’s

initial Complaint (Doc. No. 1-1). On January 27, 2020, Plaintiff Tara Weger timely filed

an Amended Complaint (Doc. No. 7). Plaintiff’s Amended Complaint supersedes the

original Complaint and renders it of no legal effect. See Davis v. TXO Prod. Corp., 929

F.2d 1515, 1517 (10th Cir. 1991).

      Accordingly, the pending Motion to Dismiss (Doc. No. 4) is DENIED AS MOOT.

      IT IS SO ORDERED this 28th day of January, 2020.
